Backes, Vice-Ordi nary.
David J. Carney died intestate, leaving a brother and a nephew and niece as his next of kin. The brother applied for loiters of administration, which the probate court denied and granted them to Jacob Shurtz, a creditor of the estate. The brother appealed. It was represented to the court below, by counsel, that the estate was insolvent; that the appellant lacked the necessary business qualifications to settle the estate, in order to get the best financial results, and that years ago the appellant was of intemperate habits. These reasons cannot be successfully urged to override the statute, which directs that administration of an intestate must be granted to the next of kin. Orphans Qourt act § 27j P. L. 1898t p. '724. The court must obey the statute, unless the applicant is personally disqualified. Donahay v. Hall, 45 N. J. Eq. 720; Sayre v. Sayre, 48 N. J. Eq. 267; Cramer v. Sharp, 49 N. J. Eq. 558; Degnan’s Case, 75 N. J. Eq. 197. The order appealed from will be reversed, with costs.
-An administrator pendente Hie was appointed in this case, *616and an order was made directing Mm to sell at public or private sale tbe personal effects of the intestate, which consist of a newspaper and a printing plant. That he may not be hampered, it is suggested that the signing of an order of reversal be deferred for a reasonable length of time.